UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6488


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORLANDO MONTE FULLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00033-HEH-1)


Submitted:   July 19, 2013                 Decided:   July 26, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Monte Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orlando       Monte      Fuller       appeals       the   district     court’s

order denying his motion for concurrent sentences.                              On appeal,

Fuller     asserts      that        because       his     Virginia       state     robbery

conviction and federal robbery conviction were related offenses,

his federal sentence should have run concurrently to his state

sentence.        Fuller      also    raises       an     ineffective     assistance       of

counsel claim as to counsel’s failure to request a psychiatric

evaluation.      We affirm.

            In cases where, as here, a defendant is subject to

multiple terms of imprisonment, the district court may order the

terms to run consecutively or concurrently.                        18 U.S.C. § 3584(a)

(2006); U. S. Sentencing Guidelines Manual (“USSG”) § 5G1.3(c)

(2003).     “Multiple terms of imprisonment imposed at different

times run consecutively unless the court orders that the terms

are to run concurrently.”               18 U.S.C. § 3584(a).                   Because the

district    court’s       judgment       did       not     order      Fuller’s     federal

sentence    to    run     concurrently            with    his    state    sentence,       we

conclude that the Bureau of Prisons properly calculated Fuller’s

federal    sentence     to     begin    upon       the    completion      of    his     state

sentence.        We   likewise        reject       Fuller’s       assertion      that    his

federal and state offenses were related as entirely contradicted

by the record.        Fuller’s federal sentence on the instant offense

and his previously-imposed but undischarged state court sentence

                                              2
on   a   separate     offense      are   considered       multiple        terms    of

imprisonment     imposed      at   different      times      that   are     to    run

consecutively.

           Fuller     raises    his   ineffective      assistance     of    counsel

claim for the first time on appeal.                 As this issue was not

raised before the district court, we decline to consider it in

the first instance.         Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993).

           Accordingly, we affirm the district court’s order.                      We

dispense   with      oral    argument    because       the    facts   and        legal

contentions    are   adequately       presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3